Mr. Justice Dickey: I concur in the conclusion reached, but am not prepared to hold that where we have a full copy of the record before us, a mere recital in the record, of “ due notice,” will supply a want of the notice of record required by the statute; but in this case the transcript is not certified to be a full transcript of all the record applicable to these lands; the certificate is only that the same is a full copy of the papers now on file, and of all the orders made in the case by the county court. For aught that appears, the notice required by the statute may have been duly filed at the application for judgment, and yet may not have been among the files at the time of making the transcript, and the recital of “ due notice ” found in the record sustains this presumption.